Exhibit 10.19

OPERATING AGREEMENT

This Operating Agreement (the “Agreement”) is entered into by and among the
following parties effective as of May 18, 2010 in Beijing.

 

Party A:    Tri-Tech (Beijing) Co., Ltd., a wholly foreign-owned enterprise duly
established and valid existing under the laws of the People’s Republic of China
(“PRC”). Registered Address: Room 1102 Beiguang Plaza, No. 23 Huangsi Avenue,
Xicheng District, Beijing, PRC.    Business Address: Room 5D, Section A Building
2 of Jinyuanshidai Business Center, No. 2 East Landianchang Road, Haidian
District, Beijing, PRC. Party B:    Beijing Satellite Science & Technology Co.
Ltd., a limited liability company duly established and valid existing under the
laws of the PRC.    Registered Address: No.16, Zhongguancun South Third Street,
Haidian District, Beijing PRC. Party C:    (1) Cheng Guang, a citizen of the
People’s Republic of China (the “PRC”).    ID No.: 110105196301130950   
Address: No.2, Building 63, No. 2 of Beiyuan, Chaoyang District, Beijing, PRC.
   (2) Ma Hongzhi, a citizen of the PRC.    ID No.: 370631197202121015   
Address: No.1711, Building 2, No.2 of Anhuidongli, Chaoyang District, Beijing,
PRC.    (Cheng Guang and Ma Hongzhi are collectively referred to as “Party C”)

WHEREAS:

 

1. Party A is a wholly foreign-owned enterprise duly incorporated and validly
existing under the PRC law, which has the technology expertise, practical
experience and professional technicians to provide consulting services in the
water resources technology industry;

 

2. Party B is a limited liability company duly incorporated and validly existing
under the PRC law;

 

3. Party C is the shareholder of Party B, who collectively owns 100% of the
equity interests of Party B;

 

4.

Party A has established a business relationship with Party B by entering into
the “Exclusive



--------------------------------------------------------------------------------

 

Technical Consulting Service Agreement” (the “Service Agreement”);

 

5. The Parties desire to enter into this Agreement to provide for Party A’s
guarantee of expenses and losses of Party B and clarify matters in connection
with Party B’s operation.

NOW THEREFORE, all parties of this Agreement hereby agree as follows through
mutual negotiations:

 

1. Party A agrees, subject to the satisfaction of the relevant provisions by
Party B herein, to serve as guarantor for Party B in the contracts, agreements
or transactions in connection with Party B’s operation between Party B and any
other third party, to provide full guarantee for the performance of such
contracts, agreements or transactions by Party B. Party B agrees, as the
counter-guarantee, to pledge the receivable account in its operation and the
whole assets of its company to Party A. According to the aforesaid guarantee
arrangement, Party A wishes to enter into written guarantee contracts with Party
B’s counter-parties thereof to assume the guarantee liability as the guarantor
when it needs; therefore, Party B and Party C shall take all necessary actions
(including but not limited to execute relevant documents and transact relevant
registrations) to carry out the arrangement of counter-guarantee to Party A.

 

2. In consideration of the requirement of Article 1 herein and assuring the
performance of the various operation agreements between Party A and Party B and
the payment of the payables accounts by Party B to Party A, Party B together
with its shareholder, Party C, hereby jointly agree that Party B shall not
conduct any transaction which may materially affect its assets, obligations,
rights or operation (excluding business contracts entered into in the ordinary
course of Party B’s regular operations and the lien obtained by relevant counter
parties due to such agreements) unless Party A provides its prior written
consent. Such transactions shall include, but not be limited to, the following
matters:

 

  2.1 borrowing money from any third party or assume any debt;

 

  2.2 selling to or acquiring from any third party any asset or right, including
but not limited to any intellectual property right;

 

  2.3 providing any real guarantee for any third party with its assets or
intellectual property rights; or

 

  2.4 assigning to any third party its business agreements.

 

3. In order to ensure the performance of the various operation agreements
between Party A and Party B and the payment of the various payables by Party B
to Party A, Party B together with its shareholder Party C hereby jointly agree
to accept, from time to time, the corporate policy advice and guidance provided
by Party A in connection with company’s daily operating and financial management
and the employment and dismissal of the company’s employees.

 

4.

Party B together with its shareholder Party C hereby jointly agree that Party C
shall

 

2



--------------------------------------------------------------------------------

 

cooperate to appoint the persons recommended by Party A as the directors of
Party B, and Party B shall appoint Party A’s senior managers as Party B’s
General Manager, Chief Financial Officer, and other senior officers. If any of
the above senior officers leaves or is dismissed by Party A, he or she will lose
the qualification to take any position in Party B and Party B shall appoint such
other senior officers of Party A recommended by Party A to take such position.
The person recommended by Party A in accordance with this Article herein should
comply with the stipulation on the qualifications of directors, General Manager,
Chief Financial Officer, and other senior officers pursuant to applicable law.

 

5. Party B together with its shareholder Party C hereby jointly agree and
confirm that Party B shall seek the guarantee from Party A first if it needs any
guarantee for its performance of any contract or loan of flow capital in the
course of operation. In such case, Party A shall have the right but not the
obligation to provide the appropriate guarantee to Party B on its own
discretion. If Party A decides not to provide such guarantee, Party A shall
issue a written notice to Party B immediately and Party B shall seek a guarantee
from other third party.

 

6. In the event that any of the agreements between Party A and Party B
terminates or expires, Party A shall have the right but not the obligation to
terminate all agreements between Party A and Party B including but not limited
to the Services Agreement.

 

7. Any amendment and supplement of this Agreement shall be made in writing. The
amendment and supplement duly executed by all parties shall be deemed as a part
of this Agreement and shall have the same legal effect as this Agreement.

 

8. If any clause hereof is judged as invalid or non-enforceable according to
applicable laws, such clause shall be deemed invalid only within the applicable
area of the laws and without affecting other clauses hereof in any way.

 

9. Party B shall not assign its rights and obligations under this Agreement to
any third party without the prior written consent of Party A. Party B hereby
agrees that Party A may assign its rights and obligations under this Agreement
as it needs and such transfer shall only be subject to a written notice sent to
Party B by Party A, and no any further consent from Party B will be required.

 

10.

All parties acknowledge and confirm that any oral or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep secret of all such documents and not disclose any such documents to
any third party without prior written consent from other parties except under
the following conditions: (a) such documents are known or shall be known by the
public (other than when the receiving party discloses such documents to the
public without authorization); (b) any documents disclosed in accordance with
applicable laws or rules or regulations of a stock exchange with jurisdiction;
(c) any documents required to be disclosed by any party to its legal counsel or
financial consultant for the purpose of the transaction of this Agreement by any
party, provided such legal counsel or financial consultant shall also comply
with the confidentiality as stated hereof. Any disclosure by employees or
agencies employed by any party shall be deemed the

 

3



--------------------------------------------------------------------------------

 

disclosure of such party and such party shall assume the liabilities for its
breach of contract pursuant to this Agreement. This Article shall survive the
termination of, amendment of, cancellation of or inability to perform this
Agreement.

 

11. This Agreement shall be governed by and construed in accordance with the
laws of the PRC.

 

12. The parties shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In case no settlement can be reached through consultation, each party can submit
such matter to China International Economic and Trade Arbitration Commission
(“CIETAC”) for arbitration in accordance with its rules of CIETAC then in
effect. The arbitration proceedings shall take place in Beijing and shall be
conducted in Chinese. The arbitration award shall be final and conclusive and
binding upon all the parties.

 

13. This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above and become effective simultaneously.

 

14. The parties confirm that this Agreement shall constitute the entire
agreement of the Parties with respect to the subject matters therein.

 

15. The term of this agreement is twenty-five (25) years unless early
termination occurs in accordance with relevant provisions herein or in any other
relevant agreements reached by all parties. This Agreement may be extended at
Party A’s written request prior to the expiration of this Agreement for
additional terms of twenty-five (25) years each. During the aforesaid term, if
Party A or Party B is terminated at expiration of the operation term (including
any extension of such term) or by any other reason, this Agreement shall be
terminated upon such termination of such party, unless such party has already
assigned its rights and obligations in accordance with Article 9 hereof.

 

16. This Agreement shall be terminated on the expiring date unless it is renewed
in accordance with the relevant provision herein. During the term of this
Agreement, Party B shall not terminate this Agreement. Notwithstanding the above
stipulation, Party A shall have the right to terminate this Agreement at any
time by issuing a thirty (30) days prior written notice to Party B.

 

17. This Agreement may be signed in one or more original or facsimile copies.

[Remainder of Page Left Intentionally Blank – Signature Page Follows]

 

4



--------------------------------------------------------------------------------

[Operating Agreement –– Signature Page]

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 

Party A: Tri-Tech (Beijing) Co., Ltd. (seal) By:   /s/ Warren Zhao Name:  
Warren Zhao Its:   CEO

 

Party B: Beijing Satellite Science & Technology Co. Ltd. (seal) By:   /s/ Cheng
Guang Name:   Cheng Guang Its:    

 

Party C: /s/ Cheng Guang Cheng Guang /s/ Ma Hongzhi Ma Hongzhi

 

5